Citation Nr: 1409320	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle injury, to include degenerative changes of the right navicular bone.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The probative evidence of record shows that the Veteran's residuals of a right ankle injury, to include degenerative changes of the right navicular bone, is manifested by pain and limitation of motion, but not ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a right ankle injury, to include degenerative changes of the right navicular bone, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 
	
Prior to initial adjudication of the Veteran's claim, a letter dated in October 2011 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluation 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5270 provides ratings for ankylosis of the ankle and Diagnostic Code 5272 provides ratings for ankylosis of the subastragalar or tarsal joint.  Since the record, including the treatment records and the December 2011 VA examination, does not show that the Veteran has ankylosis of the right ankle, they are not applicable.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Since the Veteran is already receiving the maximum rating possible under this rating criteria, further analysis under this code is not warranted.  See 38 C.F.R. § 4.71a.  

As to rating the Veteran's right ankle disability under Diagnostic Codes 5273 for malunion of the os calcis or astragalus or Diagnostic Code 5274 for astragalectomy, the record on appeal, including the findings at the December 2011 VA examination, does not reflect the presence of these diagnoses.  The examination report specifically noted that the Veteran had not had an astragalectomy or other right ankle surgery and did not have malunion of the os calcis or astragalus.  X-rays from August 2011 VA treatment showed an old healed fracture of the navicular bone and bony spurring and hypertrophy.  Thus, in the absence of objective evidence of these disabilities, Diagnostic Codes 5273 and 5274 are not applicable.  Accordingly, the criteria for an increased schedular evaluation for the residuals of the ankle disability have not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274.

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

There is no showing that the functional loss of the Veteran's residuals of right ankle injury, to include degenerative changes of the right navicular bone, warrants a higher rating.  At August 2011 VA podiatry treatment the Veteran complained of right ankle pain and locking of his ankle at times, and the pain was worse at the end of the day.  At the December 2011 VA examination the Veteran reported progressive pain over the years.  Flare-ups occurred in the latter part of the day and caused the right ankle to become more painful and caused the Veteran to take more frequent breaks in his work as a chef.  On examination there was no additional limitation in range of motion following repetitive motion.  The functional impairment of the right ankle was less movement than normal, pain on movement and palpation, and an antalgic gait.  The Veteran wore a brace on the right ankle on a regular basis for support.  

At February 2013 VA primary care treatment the Veteran complained of pain in the great toe of the right foot that did not improve with prednisone.  The assessment was that gout was suspected.  At March 2013 VA podiatry treatment the Veteran reported pain in the big toe joint that was noted to be associated with gout.  Later in March 2013 the Veteran complained of gout in the right ankle.  There were no complaints related to the residuals of a right ankle injury, to include degenerative changes of the right navicular bone.  While the Veteran reported pain due to residuals of a right ankle injury, there were not any additional limitations with repetitive motion at the December 2011 examination.  In addition, the lack of complaints of functional loss due to weakness, fatigability, incoordination, or pain on movement due to residuals of a right ankle injury at subsequent treatment for the right foot indicates that an evaluation in excess of 20 percent is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

The Board has also considered whether a referral for an extraschedular evaluation is warranted.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria contemplate the Veteran's residuals of a right ankle injury.  While it is productive of pain and functional impairment, these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and he has not indicated a marked interference with employment or frequent hospitalizations.  Referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect that the Veteran is unemployable due to his service-connected residuals of a right ankle injury.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, the Veteran reported at the VA examination and at treatment that he was working as a chef.  The VA examiner did not feel that the right ankle condition impacted the Veteran's ability to work.  There is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

The Board also has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of a right ankle injury, to include degenerative changes of the right navicular bone.  Based upon the record, at no time during the claims period has the disability on appeal been more disabling than as currently rated.  See Hart, supra.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's residuals of a right ankle injury, to include degenerative changes of the right navicular bone, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a right ankle injury, to include degenerative changes of the right navicular bone, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


